             Case 1:18-vv-00759-UNJ Document 62 Filed 03/04/21 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0759V
                                         UNPUBLISHED


    SARAH FLORES and RYAN C.                                Chief Special Master Corcoran
    FLORES, on behalf of M.F., a Minor
    Child,                                                  Filed: February 1, 2021

                          Petitioner,                       Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Measles Mumps
    SECRETARY OF HEALTH AND                                 Rubella (MMR) Vaccine;
    HUMAN SERVICES,                                         Thrombocytopenic Purpura (ITP)

                         Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On May 30, 2018, Sarah and Ryan C. Flores filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”), on behalf of their minor daughter, M.F. Petitioners allege that
following the June 23, 2016 administration of a measles, mumps and rubella (“MMR”)
vaccine, M.F. experienced immune thrombocytopenic purpura (“ITP”). See generally
Petition. The case was assigned to the Special Processing Unit of the Office of Special
Masters.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
          Case 1:18-vv-00759-UNJ Document 62 Filed 03/04/21 Page 2 of 2




        On October 26, 2020, I issued Findings of Fact in which I determined that
“Petitioners have succeeded in producing preponderant evidence to satisfy the Vaccine
Act’s severity requirement.” ECF No. 50 at 8. In reaction, on January 19, 2021,
Respondent filed an Amended Rule 4(c) Report stating that (while preserving his right to
appeal the October 26, 2020 Fact Finding) he agrees that “petitioner has otherwise
satisfied the criteria set forth in the Vaccine Injury Table and the Qualifications and Aids
to Interpretation (“QAI”) for ITP.” Respondent’s Rule 4(c) Report at 3 (citing 42 C.F.R. §
100.3(a)(V), (c)(7)).

       Specifically, Respondent stated as follows:

       In light of the Chief Special Master’s factual ruling finding that petitioners had met
       the Act’s severity requirement, and the medical record evidence submitted in this
       case, [the Secretary] has concluded that petitioner’s alleged injury is consistent
       with ITP as defined by the Vaccine Injury Table . . . Therefore, based on the record
       as it now stands and subject to his right to appeal the factual ruling, respondent
       does not dispute that petitioners have satisfied all legal prerequisites for
       compensation under the Act.”

Id. at 7-8.


       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.


IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
